Exhibit 10.101



CAESARS ENTERTAINMENT CORPORATION
2012 PERFORMANCE INCENTIVE PLAN

AMENDED AND RESTATED NONQUALIFIED OPTION AWARD AGREEMENT


This is an AMENDMENT AND RESTATEMENT of that certain award agreement (as amended
and restated, the “Agreement”) made by and between Caesars Entertainment
Corporation, a Delaware corporation (the “Corporation”), and Gary Loveman (the
“Participant”) on April 16, 2012 (the “Original Agreement”), relating to an
award of Options under the Caesars Entertainment Corporation 2012 Performance
Incentive Plan (the “Plan”). Any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.
WHEREAS, the Corporation and Participant entered into a new employment
agreement, dated as of December 21, 2014 (the “New Employment Agreement”);
WHEREAS, pursuant to Section 5.3 of the New Employment Agreement, the
Corporation has agreed that it shall amend certain agreements governing
equity-based compensation to Participant, including the Original Agreement, to,
amongst other matters, modify certain vesting and expiration provisions to
reflect the revised terms of the New Employment Agreement;
WHEREAS, Section 8(l) of the Original Agreement requires that any change,
modification or waiver of the Original Agreement be made in writing and signed
by Participant and the Corporation;
WHEREAS, the Administrator has determined that it is in the best interests of
the Corporation and its stockholders to effectuate the amendments to the terms
of the Original Agreement provided for in the New Employment Agreement and set
forth herein; and
NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, hereby agree as follows:
1.Grant of Option.
(a)    Grant. The Corporation has granted to Participant, on the Date of Grant
(as set forth on the final page of this Agreement) an Option (the “Option”) to
purchase the number of shares of Common Stock of the Corporation set forth on
the final page of this Agreement (such shares, the “Option Shares”), on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan. The Option is not intended to qualify as an ISO. The price at which
Participant shall be entitled to purchase the Option Shares upon the exercise of
all or any portion of the Option, shall be as set forth on the final page of
this Agreement (the “Exercise Price”).
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Administrator from time to time pursuant to the Plan. The Administrator
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations under them, and its decisions shall be
binding and conclusive upon Participant and his or her legal representative in
respect of any questions arising under the Plan or this Agreement.
(c)    Acceptance of Agreement. In order to accept this Agreement, Participant
must indicate acceptance of the Option and acknowledgment that the terms of the
Plan and this Agreement have been read and understood by signing and returning a
copy of this Agreement as instructed by the Company. By accepting this
Agreement, Participant consents to the electronic delivery of prospectuses,
annual reports and other information required to be delivered by Securities and
Exchange Commission rules (which consent may be revoked in writing by
Participant at any time upon three business days’ notice to the Corporation, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to Participant).
2.    Vesting. Except as may otherwise be provided herein, subject to
Participant’s continued employment with the Corporation or one of its
Subsidiaries, the Option shall become vested and exercisable on the dates set
forth on the final page of this Agreement, subject to the conditions set forth
herein.
3.    Termination of Employment. If the New Employment Agreement is terminated
pursuant to Section 9 thereof by the Corporation for Cause, then the Option,
whether vested or unvested, shall immediately be forfeited and canceled, and
Participant shall immediately forfeit any rights to the Option Shares subject to
the Option. The vested portion of the Option that is not forfeited at
termination shall remain outstanding and exercisable until the date of
expiration as set forth in Section 4 below.






--------------------------------------------------------------------------------



4.    Expiration. In no event shall all or any portion of the Option be
exercisable after the tenth anniversary of the Date of Grant (the “Option
Period”). If Participant’s employment or service with the Corporation and all
Subsidiaries is terminated for any reason then the Option shall expire on (i)
the commencement of business on the date Participant’s employment or service is
terminated for Cause; (ii) thirty-six (36) months following the date of
Participant’s termination of employment if Participant’s employment is
terminated (A) pursuant to Section 8.1, 10 or 11 of the New Employment Agreement
or (B) following Participant’s continuous employment or services with the
Corporation or any Subsidiary, as applicable, pursuant to the New Employment
Agreement, through December 31, 2016, or (iii) 60 days following the termination
of the New Employment Agreement without Good Reason.
5.    Method of Exercise.
(a)    Options which have become exercisable may be exercised by delivery of a
duly executed written notice of exercise to the Corporation at its principal
business office using such form(s) as may be required from time to time by the
Corporation.
(b)    No Option Shares shall be delivered pursuant to any exercise of the
Option until payment in full of the Exercise Price therefor is received by the
Corporation in accordance with Section 5.5 of the Plan and Participant has paid
to the Corporation an amount equal to any federal, state, local and non-U.S.
income and employment taxes required to be withheld in accordance with
Section 8.5 of the Plan.
6.    Rights as a Stockholder. Participant shall not be deemed for any purpose
to be the owner of any shares subject to this Option unless, until and to the
extent that (i) the Corporation shall have issued and delivered to Participant
the Option Shares, and (ii) Participant’s name shall have been entered as a
stockholder of record with respect to such Option Shares on the books of the
Corporation.
7.    Compliance with Legal Requirements.
(a)    Generally. The granting, vesting and exercising of the Option, delivery
of Option Shares upon such exercise, and any other obligations of the
Corporation under this Agreement, shall be subject to all applicable federal,
provincial, state, local and foreign laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Administrator shall have the right to impose such restrictions on the Option as
it deems necessary or advisable under applicable federal securities laws, the
rules and regulations of any stock exchange or market upon which Shares are then
listed or traded, and/or any blue sky or state securities laws applicable to
such Shares. Participant agrees to take all steps the Administrator or the
Corporation determines are necessary to comply with all applicable provisions of
federal and state securities law in exercising his or her rights under this
Agreement.
(b)    Tax Withholding. The exercise of the Option (or any portion thereof)
shall be subject to Participant satisfying any applicable federal, state, local
and foreign tax withholding obligations. The Corporation shall have the power
and the right to require Participant to remit to the Company or deduct or
withhold from all amounts payable to Participant in connection with the Option
or otherwise, an amount sufficient to satisfy any applicable taxes required by
law. Further, the Corporation may permit or require Participant to satisfy, in
whole or in part, the tax obligations by withholding Shares that would otherwise
be received upon exercise of the Option.
8.    Miscellaneous.
(a)    Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution, pursuant to a qualified
domestic relations order if approved or ratified by the Administrator or as
otherwise permitted under Section 5.7.2 or 5.7.3 of the Plan.
(b)    Waiver. Any right of the Corporation contained in this Agreement may be
waived in writing by the Administrator. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(c)    Section 409A. The Option is not intended to be subject to Section 409A of
the Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes
Section 409A of the Code or could cause Participant to incur any tax, interest
or penalties under Section 409A of the Code, the Administrator may, in its sole
discretion and without Participant’s consent, modify such provision to
(i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or



--------------------------------------------------------------------------------



(ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to Participant of the applicable provision without materially
increasing the cost to the Corporation or contravening the provisions of
Section 409A of the Code. This Section 8(c) does not create an obligation on the
part of the Corporation to modify the Plan or this Agreement and does not
guarantee that the Option or the Option Shares will not be subject to interest
and penalties under Section 409A.
(d)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Corporation’s records, or if to the Corporation, to the Corporation’s
principal business office.
(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(f)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee or consultant of the Corporation or its Subsidiaries or shall interfere
with or restrict in any way the right of the Corporation or its Subsidiaries,
which are hereby expressly reserved, to remove, terminate or discharge
Participant at any time for any reason whatsoever.
(g)    No Rights to Award. The grant to Participant of the Option pursuant to
this Agreement shall not give Participant any claim or rights to be granted any
future award or additional awards under the Plan, subject to any express
contractual rights (set forth in a document other than the Plan and this
Agreement) to the contrary.
(h)    Fractional Shares. No fractional shares shall be delivered under this
Agreement. In lieu of issuing a fraction of a share in settlement of the
exercised Option, the Corporation shall be entitled to pay to Participant an
amount in cash equal to the fair market value (as defined in the Plan) of such
fractional share.
(i)    Beneficiary. Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no validly designated beneficiary survives Participant, Participant’s estate
shall be deemed to be Participant’s beneficiary.
(j)    Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.
(k)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Corporation and its successors and assigns, and of
Participant and the beneficiaries, executors, administrators, heirs and
successors of Participant.
(l)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 8.6.4 of the Plan.
(m)    Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.
(n)    Captions. The captions and headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation and Participant have executed this Agreement
as set forth below.


CAESARS ENTERTAINMENT CORPORATION
By: /s/ Mary H. Thomas__________________
Name: Mary H. Thomas
Title: Executive Vice President, Human Resources






--------------------------------------------------------------------------------



Agreed to and Accepted by:
/s/ Gary Loveman    
Participant: GARY LOVEMAN


Date: December 29, 2014



[Amendment to Gary Loveman’s 2012 Time-Based Option Agreement – Signature Page]



--------------------------------------------------------------------------------



Number of Shares subject to Option:
231,918
Exercise Price for Option:
$14.35 per Share
Date of Grant
April 16, 2012
Vesting Schedule:
100% of the Shares subject to the Option shall be vested as of April 16, 2012









